Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 10/11/2022 regarding application 17/221,772 filed on 4/3/2021.  
 	Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-2, 5-6, 8-12, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Castelli et al. (US Patent 8,082,330, hereinafter Castelli).
	As to claim 1, Castelli teaches A non-transitory tangible computer readable storage medium having stored thereon a computer program for managing application storage resource allocations based on application specific storage allocation policies [Application Aware Automated Storage Pool Provisioning (title); computer programs as shown in figures 6-9; Described are techniques for configuring one or more physical devices of a data storage system for use in connection with provisioning storage for an application. A policy is received which includes one or more sets of data storage system best practices … (abstract); … Tasks may include allocating storage, specifying the logical and/or physical devices used for the storage allocation, specifying whether the data should be replicated, the particular RAID (Redundant Array of Independent or Inexpensive Disks) level, and the like … (c1 L46-50)], the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of [computer programs as shown in figures 6-9]: 
defining application specific storage allocation policies for applications configured to use storage resources of a storage system [as shown in figures 4-5; In accordance with one aspect of the invention is a method for configuring one or more physical devices of a data storage system for use in connection with provisioning storage for an application, the method comprising: receiving a policy including one or more sets of data storage system best practices, each of said one or more sets specifying data storage system best practices for a different type of data storage system including a first type associated with said data storage system … The policy may specify one or more of: a threshold storage capacity of physical storage used in determining said first portion, a percentage of physical storage devices used in determining said first portion, a number of physical storage devices used in determining said first portion, a threshold amount of storage indicating a storage pool size used in determining said first portion. Each of the one or more storage pools may have an associated storage pool type … (c1 L65 to c2 L50)], each application specific storage allocation policy including storage type parameters specifying an initial amount of storage to be allocated to the respective application and a device size of storage devices to be used to implement the initial amount of allocated storage [as shown in figures 10-11; In accordance with one aspect of the invention is a method for configuring one or more physical devices of a data storage system for use in connection with provisioning storage for an application, the method comprising: receiving a policy including one or more sets of data storage system best practices, each of said one or more sets specifying data storage system best practices for a different type of data storage system including a first type associated with said data storage system … The policy may specify one or more of: a threshold storage capacity of physical storage used in determining said first portion, a percentage of physical storage devices used in determining said first portion, a number of physical storage devices used in determining said first portion, a threshold amount of storage indicating a storage pool size used in determining said first portion. Each of the one or more storage pools may have an associated storage pool type … (c1 L65 to c2 L50)], capacity monitoring parameters specifying a storage usage threshold associated with when an additional amount of storage is to be allocated to the respective application in connection with a storage allocation expansion event for the respective application [A policy may be defined in an embodiment in accordance with the best practices for applications and data storage systems … whether the storage needs to be expandable for use with the application's future storage needs, an expansion factor or amount indicating a threshold minimum amount of available storage for use with future data storage needs of the application, and the like … (c13 L21-42)], and storage expansion parameters specifying whether the storage devices used to implement a current storage allocation for the respective application should be increased in size in connection with the storage allocation expansion event, or whether additional storage devices should be created and allocated to the respective application in connection with a storage allocation expansion event [… In accordance with a first aspect, a certain amount of the physical devices may be configured into storage pools. The amount may be determined based on a number of physical devices and associated characteristics such as capacity. The amount may be determined based on forming one or more storage pools to have a threshold amount of configured data storage of one or more types (e.g., a first threshold amount of FAST storage, a second threshold amount of CHEAP storage, a number of storage pools of each type FAST and CHEAP, and the like) … Storage devices may also be added to the data storage system as additional storage capacity is needed. As such, the subsequently added devices may be configured when added to the data storage system as well as at some point in time after being added but prior to allocating the storage thereof in connection with a provisioning request. In a manner similar to as described above, newly added devices may be completely configured into storage groups when added, or may be partially configured … (c23 L33 to c24 L19)]; 
allocating storage resources, by the storage system to each of the applications, based on the storage type parameters of respective storage allocation policies for each application [as shown in figures 4-5 and 10-11; The method of claim 5, wherein said policy specifies one or more of: a threshold storage capacity of physical storage used in determining said first portion, a percentage of physical storage devices used in determining said first portion, a number of physical storage devices used in determining said first portion, a threshold amount of storage indicating a storage pool size used in determining said first portion (claim 6)]; 
monitoring application storage usage compliance, by the storage system of each of the applications, by comparing storage usage of the application of the respective current storage allocation with the storage usage threshold specified by the respective storage allocation policies for each application, to determine occurrence of the need for additional storage to be allocated to the respective application in connection with storage allocation expansion events for particular applications [In this example, processing of candidate solution 204b may be performed which determines that there is an insufficient amount of FAST storage pool A storage for storing the data volumes of the single large SG. However, there is a sufficient amount of FAST storage pool A2 from which storage may be allocated for the 10 data volumes of SIZE1, and a sufficient amount of CHEAP storage in pool B from which to allocate storage for the 5 log volumes of SIZE2 … (c17 L56 to c18 L17)]; and 
upon determining the occurrence of the need for a storage allocation expansion event for a particular application, implementing a storage allocation expansion event for that particular application based on the expansion parameters of a respective storage allocation policy for that particular application to either increase the size of the storage devices used to implement the current storage allocation, or to create and allocate additional storage devices to the application [A policy may be defined in an embodiment in accordance with the best practices for applications and data storage systems … whether the storage needs to be expandable for use with the application's future storage needs, an expansion factor or amount indicating a threshold minimum amount of available storage for use with future data storage needs of the application, and the like … (c13 L21-42); … In accordance with a first aspect, a certain amount of the physical devices may be configured into storage pools. The amount may be determined based on a number of physical devices and associated characteristics such as capacity. The amount may be determined based on forming one or more storage pools to have a threshold amount of configured data storage of one or more types (e.g., a first threshold amount of FAST storage, a second threshold amount of CHEAP storage, a number of storage pools of each type FAST and CHEAP, and the like) … Storage devices may also be added to the data storage system as additional storage capacity is needed. As such, the subsequently added devices may be configured when added to the data storage system as well as at some point in time after being added but prior to allocating the storage thereof in connection with a provisioning request. In a manner similar to as described above, newly added devices may be completely configured into storage groups when added, or may be partially configured … (c23 L33 to c24 L19)].
	As to claim 2, Castelli teaches The non-transitory tangible computer readable storage medium of claim 1, wherein the storage type parameters include a storage resource pool parameter specifying a group of the storage resources on the storage system from which storage is allocated to the particular application [as shown in figures 4-5 and 10-11; Described are techniques for configuring one or more physical devices of a data storage system for use in connection with provisioning storage for an application. A policy is received which includes one or more sets of data storage system best practices … (abstract); In accordance with one aspect of the invention is a method for configuring one or more physical devices of a data storage system for use in connection with provisioning storage for an application, the method comprising: receiving a policy including one or more sets of data storage system best practices, each of said one or more sets specifying data storage system best practices for a different type of data storage system including a first type associated with said data storage system … The policy may specify one or more of: a threshold storage capacity of physical storage used in determining said first portion, a percentage of physical storage devices used in determining said first portion, a number of physical storage devices used in determining said first portion, a threshold amount of storage indicating a storage pool size used in determining said first portion. Each of the one or more storage pools may have an associated storage pool type … (c1 L65 to c2 L50); … In accordance with a first aspect, a certain amount of the physical devices may be configured into storage pools. The amount may be determined based on a number of physical devices and associated characteristics such as capacity. The amount may be determined based on forming one or more storage pools to have a threshold amount of configured data storage of one or more types (e.g., a first threshold amount of FAST storage, a second threshold amount of CHEAP storage, a number of storage pools of each type FAST and CHEAP, and the like) … Storage devices may also be added to the data storage system as additional storage capacity is needed. As such, the subsequently added devices may be configured when added to the data storage system as well as at some point in time after being added but prior to allocating the storage thereof in connection with a provisioning request. In a manner similar to as described above, newly added devices may be completely configured into storage groups when added, or may be partially configured … (c23 L33 to c24 L19)].
As to claim 5, Castelli teaches The non-transitory tangible computer readable storage medium of claim 1, wherein the expansion parameters include an expansion trigger parameter, specifying whether an storage allocation expansion event for the particular application is to be implemented automatically without user approval or whether the storage allocation expansion event for the particular application requires user approval after a predetermined number of prior storage allocation expansion events for that particular application [A policy may be defined in an embodiment in accordance with the best practices for applications and data storage systems … whether the storage needs to be expandable for use with the application's future storage needs, an expansion factor or amount indicating a threshold minimum amount of available storage for use with future data storage needs of the application, and the like … (c13 L21-42); … In accordance with a first aspect, a certain amount of the physical devices may be configured into storage pools. The amount may be determined based on a number of physical devices and associated characteristics such as capacity. The amount may be determined based on forming one or more storage pools to have a threshold amount of configured data storage of one or more types (e.g., a first threshold amount of FAST storage, a second threshold amount of CHEAP storage, a number of storage pools of each type FAST and CHEAP, and the like) … Storage devices may also be added to the data storage system as additional storage capacity is needed. As such, the subsequently added devices may be configured when added to the data storage system as well as at some point in time after being added but prior to allocating the storage thereof in connection with a provisioning request. In a manner similar to as described above, newly added devices may be completely configured into storage groups when added, or may be partially configured … (c23 L33 to c24 L19)].
As to claim 6, Castelli teaches The non-transitory tangible computer readable storage medium of claim 5, wherein the predetermined number of prior storage allocation expansion events is zero [No expansion is needed if there is sufficient amount of storage capacity is available -- A policy may be defined in an embodiment in accordance with the best practices for applications and data storage systems … whether the storage needs to be expandable for use with the application's future storage needs, an expansion factor or amount indicating a threshold minimum amount of available storage for use with future data storage needs of the application, and the like … (c13 L21-42); … In accordance with a first aspect, a certain amount of the physical devices may be configured into storage pools. The amount may be determined based on a number of physical devices and associated characteristics such as capacity. The amount may be determined based on forming one or more storage pools to have a threshold amount of configured data storage of one or more types (e.g., a first threshold amount of FAST storage, a second threshold amount of CHEAP storage, a number of storage pools of each type FAST and CHEAP, and the like) … Storage devices may also be added to the data storage system as additional storage capacity is needed. As such, the subsequently added devices may be configured when added to the data storage system as well as at some point in time after being added but prior to allocating the storage thereof in connection with a provisioning request. In a manner similar to as described above, newly added devices may be completely configured into storage groups when added, or may be partially configured … (c23 L33 to c24 L19)].
As to claim 8, Castelli teaches The non-transitory tangible computer readable storage medium of claim 1, wherein the expansion parameters include an expansion value, specifying whether the storage allocation expansion event for the particular application should be implemented by adding a fixed amount of additional storage or whether the storage allocation expansion event should be implemented by adding a percentage of a volume of storage currently being used by the particular application [A policy may be defined in an embodiment in accordance with the best practices for applications and data storage systems … whether the storage needs to be expandable for use with the application's future storage needs, an expansion factor or amount indicating a threshold minimum amount of available storage for use with future data storage needs of the application, and the like … (c13 L21-42); … In accordance with a first aspect, a certain amount of the physical devices may be configured into storage pools. The amount may be determined based on a number of physical devices and associated characteristics such as capacity. The amount may be determined based on forming one or more storage pools to have a threshold amount of configured data storage of one or more types (e.g., a first threshold amount of FAST storage, a second threshold amount of CHEAP storage, a number of storage pools of each type FAST and CHEAP, and the like) … Storage devices may also be added to the data storage system as additional storage capacity is needed. As such, the subsequently added devices may be configured when added to the data storage system as well as at some point in time after being added but prior to allocating the storage thereof in connection with a provisioning request. In a manner similar to as described above, newly added devices may be completely configured into storage groups when added, or may be partially configured … (c23 L33 to c24 L19)].
As to claim 9, Castelli teaches The non-transitory tangible computer readable storage medium of claim 1, wherein the step of monitoring application storage usage compliance comprises, for each monitored application: retrieving storage policy details for the monitored application; reading a value of storage capacity currently allocated to the monitored application; reading a value of storage capacity currently being used by the monitored application; using the storage capacity currently allocated to the monitored application and the value of storage capacity currently being used by the monitored application to determine a percentage of allocated storage capacity currently being used by the monitored application; using the capacity monitoring parameters to determine a current compliance value of the monitored application; and comparing the current compliance value with an earlier compliance value and generating an alert if the current compliance value is different than the earlier compliance value [as shown in figures 4-5, and 10-11; A policy may be defined in an embodiment in accordance with the best practices for applications and data storage systems … whether the storage needs to be expandable for use with the application's future storage needs, an expansion factor or amount indicating a threshold minimum amount of available storage for use with future data storage needs of the application, and the like … (c13 L21-42); … In accordance with a first aspect, a certain amount of the physical devices may be configured into storage pools. The amount may be determined based on a number of physical devices and associated characteristics such as capacity. The amount may be determined based on forming one or more storage pools to have a threshold amount of configured data storage of one or more types (e.g., a first threshold amount of FAST storage, a second threshold amount of CHEAP storage, a number of storage pools of each type FAST and CHEAP, and the like) … Storage devices may also be added to the data storage system as additional storage capacity is needed. As such, the subsequently added devices may be configured when added to the data storage system as well as at some point in time after being added but prior to allocating the storage thereof in connection with a provisioning request. In a manner similar to as described above, newly added devices may be completely configured into storage groups when added, or may be partially configured … (c23 L33 to c24 L19)].
As to claim 10, Castelli teaches The non-transitory tangible computer readable storage medium of claim 9, further comprising using the current compliance value to determine the need for the storage expansion event [as shown in figures 4-5, and 10-11; A policy may be defined in an embodiment in accordance with the best practices for applications and data storage systems … whether the storage needs to be expandable for use with the application's future storage needs, an expansion factor or amount indicating a threshold minimum amount of available storage for use with future data storage needs of the application, and the like … (c13 L21-42); … In accordance with a first aspect, a certain amount of the physical devices may be configured into storage pools. The amount may be determined based on a number of physical devices and associated characteristics such as capacity. The amount may be determined based on forming one or more storage pools to have a threshold amount of configured data storage of one or more types (e.g., a first threshold amount of FAST storage, a second threshold amount of CHEAP storage, a number of storage pools of each type FAST and CHEAP, and the like) … Storage devices may also be added to the data storage system as additional storage capacity is needed. As such, the subsequently added devices may be configured when added to the data storage system as well as at some point in time after being added but prior to allocating the storage thereof in connection with a provisioning request. In a manner similar to as described above, newly added devices may be completely configured into storage groups when added, or may be partially configured … (c23 L33 to c24 L19)].
As to claim 11, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
	As to claim 12, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to "As to claim 9" presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to "As to claim 10" presented earlier in this Office Action for details.
7.	Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli et al. (US Patent 8,082,330, hereinafter Castelli), and in view of Szolyga et al. (US Patent Application Publication 2005/0125566, hereinafter Szolyga)
	As to claim 4, Castelli teaches expanding storage capacity if necessary [A policy may be defined in an embodiment in accordance with the best practices for applications and data storage systems … whether the storage needs to be expandable for use with the application's future storage needs, an expansion factor or amount indicating a threshold minimum amount of available storage for use with future data storage needs of the application, and the like … (c13 L21-42)], but does not teach a usage threshold that generates a notification and a usage threshold that indicates an expansion event as recited in the claim.
	However, Szolyga teaches the cited limitations. Specifically, Gray teaches a yellow percentage usage threshold and a red percentage usage threshold, the yellow percentage usage threshold specifying a percentage storage capacity usage value for generation of a notification [capacity indicator as shown in figures 1-3; … In other embodiments of the capacity indicator 104, the indicator may display different colors, each color representing a respective characteristic of used or available capacity on the storage drive 102. For example, green could represent 0-50% of capacity of the drive 102, yellow 51-75%, and red 76-100%, thus letting user know at a quick glance how much capacity of the drive 102 is used and therefore how much remains (¶ 0018); FIG. 3 is a functional isometric view of the removable mass storage drive 102 of FIG. 1 showing in more detail another embodiment of the capacity indicator 104 … In operation, the capacity-update component 110 generates the capacity-update signals to display the desired storage capacity information on the display 304. In the example shown in FIG. 3, the display 304 illustrates the percentage (75%) of the drive 102 that is full followed by the word "FULL" … (¶ 0024); The method of claim 20 wherein displaying an indication of the determined capacity comprises displaying the determined capacity as a percentage of an overall storage capacity of the device (claim 22)], and the red percentage usage threshold specifying a percentage storage capacity usage value for implementation of an automated storage allocation expansion event for the particular application [capacity indicator as shown in figures 1-3; … In other embodiments of the capacity indicator 104, the indicator may display different colors, each color representing a respective characteristic of used or available capacity on the storage drive 102. For example, green could represent 0-50% of capacity of the drive 102, yellow 51-75%, and red 76-100%, thus letting user know at a quick glance how much capacity of the drive 102 is used and therefore how much remains (¶ 0018)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use different percentage thresholds and colors to indicate remaining levels of storage capacity, as demonstrated by Szolyga, and to incorporate it into the existing scheme disclosed by Castelli, in order to continuously monitor the available storage capacity and to expand storage capacity if necessary.
	As to claim 14, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.


					Conclusion
8.	Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are rejected as presented above.
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
November 2, 2022